987 So. 2d 755 (2008)
MILLENNIUM DIAGNOSTIC IMAGING CENTER, INC. a/a/o Alfonso Taboada, Petitioner,
v.
PROGRESSIVE EXPRESS INSURANCE CO., Respondent.
No. 3D07-2628.
District Court of Appeal of Florida, Third District.
July 9, 2008.
Shuster & Saben and Richard Shuster, Miami Beach, for petitioner.
Anania, Bandklayder, Blackwell, Baumgarten, Torricella & Stein and Douglas H. Stein, Miami, for respondent.
Before GERSTEN, C.J., and SUAREZ and ROTHENBERG, JJ.
SUAREZ, J.
Millennium petitions for a writ of certiorari to quash a decision of the Circuit Court appellate division denying Millennium's motion to recall the mandate, vacate the underlying ruling and for rehearing. We find that the circuit court did not deny Millennium due process and did not depart from the essential requirements of law. We therefore deny the petition for a writ of certiorari. See Simon v. Progressive Express Ins. Co., 904 So. 2d 449 (Fla. 4th DCA 2005).
Petition for certiorari denied.